Citation Nr: 0000148	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  96-48 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder including posttraumatic stress disorder 
(PTSD).  

3.  Entitlement to an increased evaluation for residuals of a 
right medial meniscectomy, currently rated 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for residuals of a 
left medial meniscectomy, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1968 
to July 1971.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO), and it was remanded in September 1997 
for the purpose of scheduling the appellant for a Travel 
Board hearing.  The record reflects that he failed to report 
for a May 1999 Travel Board hearing.  

In a July 1999 statement, the appellant's representative 
raised the issue of entitlement to service connection for a 
sleep disorder.  This claim is not inextricably intertwined 
with the current claim and has not been developed for 
appellate consideration by the RO.  Therefore, this matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence of PTSD.  

2.  There is no competent evidence of an acquired psychiatric 
disorder in service, or of a nexus between the appellant's 
current dysthymia and inservice disease or injury.  

3.  There is no competent evidence of a back disorder.  


4.  The appellant's residuals of a right medial meniscectomy 
include slight instability, degenerative joint disease, and 
painful motion.  

5.  The appellant's residuals of a left medial meniscectomy 
include slight instability, degenerative joint disease, and 
painful motion.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder 
including PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303(d), 3.304(f) (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303(d) (1999).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for postoperative residuals of a right medical 
meniscectomy, based on instability or limitation of motion, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Codes 5257, 5260, 5261 (1999).  

4.  The criteria for a 10 percent evaluation for right knee 
disability due to arthritis and painful motion are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010 (1999); Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991), Hicks v. Brown, 8 Vet. App. 417 
(1995); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), VA 
O.G.C. Prec. Op. No. 9-98 (August 14, 1998).  

5.  The schedular criteria for an evaluation in excess of 10 
percent for postoperative residuals of a left medical 
meniscectomy, based on instability or limitation of motion, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Codes 5257, 5259, 5260, 5261 
(1999).  


6.  The criteria for a 10 percent evaluation for left knee 
disability due to arthritis and painful motion are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010 (1999); Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991), Hicks v. Brown, 8 Vet. App. 417 
(1995); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), VA 
O.G.C. Prec. Op. No. 9-98 (August 14, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for posttraumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Additionally, if the claimed stressor is 
related to the claimant having been a prisoner of war, 
prisoner-of-war experience that satisfies the requirements of 
38 C.F.R. § 3.1(y) (1999) will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the 

current level of impairment, the disability must be 
considered in the context of the whole-recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims of entitlement to increased 
evaluations for his residuals of a right medial meniscectomy 
and residuals of a left medial meniscectomy have been 
properly developed.  There is no indication of any additional 
pertinent records that have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.  


I.  An Acquired Psychiatric Disorder 
Including PTSD, and a Back Disorder

The appellant contends that he has PTSD that is related to 
traumatic events to which he was exposed during combat in 
Vietnam.  He argues that he was awarded the Purple Heart 
Medal, the Bronze Star Medal, and the Army Commendation 
Medal, which prove that his claimed stressful experiences in 
Vietnam led to the development of PTSD.  He also claims that 
he has a back disability that has developed as a result of 
his service-connected right and left leg disabilities.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis.  Where an opinion is 
used to link the current disorder to a cause or symptoms 
during service, a competent opinion of a medical professional 
is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Moreover, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for an acquired psychiatric disorder 

including PTSD and for a back disorder.  With regard to the 
claim for service connection for a back disorder, the first 
element required to show a well-grounded claim is not met 
because the medical evidence of record fails to show the 
presence of a back disorder.  At a December 1995 VA 
orthopedic examination, the appellant was able to come within 
two inches of the floor on forward bending.  The Board also 
notes that the second element under Caluza is also not 
satisfied because the service medical records do not show the 
presence of a back disability.  

With regard to the claim for service connection for an 
acquired psychiatric disorder including PTSD, the Board notes 
that there is no competent evidence of record that 
establishes that the appellant has PTSD.  A private 
psychologist, A.W. Frenz, indicated in a December 1995 
medical statement that he had treated the appellant between 
December 1992 and June 1993 and had diagnosed dysthymia, 
which was the same diagnosis reported on a subsequent VA 
psychiatric examination performed in February 1996.  The 
second element of Caluza is not met because the service 
medical records do not show treatment for an acquired 
psychiatric disorder.  The third element of Caluza is also 
not met because the appellant fails to show the required 
nexus between his currently dysthymia and any injury or 
disease in service.  There is no medical evidence 
establishing a link of the dysthymia to the appellant's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his psychiatric disorder and claimed 
back disorder, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship 
between his dysthymia and service, or regarding diagnoses of 
PTSD or a back disorder.  Consequently, his lay statements, 
while credible with regard to his subjective 

complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service or the presence of a back disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for an 
acquired psychiatric disorder including PTSD, and a back 
disorder, are plausible or otherwise well grounded.  
Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in July 
1996.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  

II.  Residuals of a Right Medical Meniscectomy

The appellant claims that his service-connected right knee 
disability has worsened, thereby entitling him to a higher 
evaluation for the disorder.  

Service medical records show that the appellant underwent a 
right medial meniscectomy in November 1970, after giving a 
history of a right knee injury in 

Vietnam.  Medical records dated since service show that he 
has continued to experience problems with his right knee, 
with a lateral meniscectomy performed in February 1980.  A 
September 1988 VA orthopedic examination revealed a 10 degree 
loss of extension and full flexion in the right knee, with 
pain on full extension; the diagnosis was postoperative and 
postsurgical changes of the right knee with stress symptoms 
and posttraumatic degenerative arthritis.  A December 1995 VA 
orthopedic examination revealed slight instability in the 
lateral aspect of the right knee and full range of motion for 
extension and flexion of the knee, with pain in the knee on 
full extension.  The appellant walked with a normal gait and 
was able to perform a deep knee bend, albeit with pain.  An 
X-ray of the right knee in December 1995 showed moderate 
degenerative changes.  

Service connection was granted for residuals of a right 
medial meniscectomy by a December 1971 rating decision, and a 
10 percent evaluation was assigned under Diagnostic Code 
5259, from July 15, 1971.  A March 1981 rating decision 
granted a 20 percent evaluation under Diagnostic Code 5257 
for the appellant's right knee disability, effective May 1, 
1980.  A January 1985 rating decision reduced the right knee 
disability evaluation to 10 percent, effective December 12, 
1984.  

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned when 
the condition is severe, a 20 percent evaluation is assigned 
if the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  As the appellant's right knee was 
described with slight instability at the most recent VA 
examination, the evidence does not indicate that he 
experiences symptomatology demonstrating moderate instability 
or subluxation in the knee.  Therefore, the Board is unable 
to identify a basis to grant an evaluation greater than 10 
percent his right knee disability based on instability.  

The Board has considered whether the appellant's right knee 
disability can be assigned an evaluation greater than 10 
percent based on limitation of motion.  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when the limitation is to 30 
degrees, and a 10 percent evaluation when the limitation is 
to 45 degrees.  Under Diagnostic Code 5261, limitation of 
knee extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when the 
limitation is to 15 degrees, and a 10 percent when the 
limitation is to 10 degrees.  38 C.F.R. § 4.71a.  Because the 
most recent range of motion testing for extension and flexion 
in the appellant's right knee, at the December 1995 VA 
examination, revealed that extension and flexion were each 
full, the Board finds that an evaluation greater than 10 
percent is not warranted for his right knee disability based 
on limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these 

considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of pain in his right knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation already assigned.  He walks with a normal gait, is 
able to perform a deep knee bend, albeit with pain, and has 
normal extension and flexion in the knee.  Because the 
currently assigned 10 percent evaluation is based on slight 
instability that involves functional impairment, a higher 
disability evaluation is not warranted for the right knee 
disability on the basis of functional disability.  


The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's right knee under 
VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the Court's decisions in Lichtenfels and Hicks.  

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent VA General Counsel opinion, VA O.G.C. 
Prec. Op. No. 9-98 (August 14, 1998), indicated in a footnote 
that "[a] separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59..." under the holding in Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).  

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  Id. at 488; see also Hicks v. Brown, 
8 Vet. App. 417, 420-21 (1995).  

In this instance, flexion in the appellant's right knee does 
not meet the noncompensable level of flexion limitation (60 
degrees) under Diagnostic Code 5260, nor is the 
noncompensable level of extension limitation (5 degrees) 
shown in the right knee, because extension is shown to be 
full.  Under VA O.G.C. Prec. Op. No. 23-97, if the veteran 
does not at least meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a rating may be 
assigned.  Cf. Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. 
Cir. 1997).  Because the appellant does not have limitation 
of 

motion in the right knee that meets the noncompensable level 
under Diagnostic Code 5260 or Diagnostic Code 5261, a 
separate disability evaluation is not warranted for the 
arthritis and limitation of motion in the appellant's right 
knee under VA O.G.C. Prec. Op. No. 23-97.  

However, as there is X-ray evidence of arthritis in the 
appellant's right knee, and he experiences painful motion, 
the Board finds that he is entitled to a separate evaluation 
based on arthritis and limitation of motion in the right knee 
under VA O.G.C. Prec. Op. No. 9-98 and Lichtenfels and Hicks.  
Because the arthritis in the right knee is described as 
moderate, and the pain is elicited on full extension, the 
Board finds that the evidence demonstrates that the highest 
rating warranted for the arthritis and painful motion in the 
appellant's right knee is 10 percent.  

II.  Residuals of a Left Medical Meniscectomy

The appellant claims that his service-connected left knee 
disability has worsened, thereby entitling him to a higher 
evaluation for the disorder.  

Medical records show that the appellant underwent a medial 
meniscectomy on the left knee in January 1981.  The September 
1988 VA orthopedic examination revealed a 10 degree loss of 
extension and full flexion in the left knee, with stability, 
no tenderness, and pain on full extension.  The diagnosis was 
residuals of injury and repeated meniscectomies of the left 
knee with posttraumatic degenerative arthritis and loss of 10 
degrees of extension.  A November 1990 VA orthopedic 
examination revealed that the left knee was stable with no 
ligamentous laxity, and an X-ray of the left knee showed 
degenerative arthritis that was persistently symptomatic.  
The December 1995 VA orthopedic examination revealed slight 
instability in the lateral aspect of the left knee, full 
range of motion for extension and flexion of the knee, and 
pain in the knee on full extension.  The appellant walked 
with a normal gait and was able to perform a deep knee bend, 
albeit with pain.  An X-ray of the left knee in December 1995 
showed moderate degenerative changes.  


Service connection was granted for residuals of a left medial 
meniscectomy, secondary to the appellant's right knee 
disability, by an August 1981 rating decision, with a 10 
percent evaluation assigned under Diagnostic Code 5259, from 
November 21, 1980, and a noncompensable evaluation assigned 
from March 1, 1981.  The January 1985 rating decision granted 
a 10 percent evaluation for the appellant's left knee 
disability, effective December 12, 1984.  

When a knee is symptomatic following removal of the semilunar 
cartilage, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  Because the appellant is 
already assigned a 10 percent evaluation for his left knee 
disability, a higher schedular evaluation is not assignable 
under Diagnostic Code 5259.  

As slight instability was noted in the appellant's left knee 
at the most recent VA examination, the evidence does not 
indicate that he experiences symptomatology demonstrating 
moderate instability or subluxation in the knee.  Therefore, 
the Board is unable to identify a basis to grant an 
evaluation greater than 10 percent his left knee disability 
based on instability.  

The Board has considered whether the appellant's left knee 
disability can be assigned an evaluation greater than 10 
percent based on limitation of motion.  Because the most 
recent range of motion testing for extension and flexion in 
the appellant's left knee, at the December 1995 VA 
examination, revealed that extension and flexion were each 
full, the Board finds that an evaluation greater than 10 
percent is not warranted for his left knee disability based 
on limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca, supra, as well as to 
38 C.F.R. § 4.59.  While the appellant complains of pain in 
his left knee, the Board does not find that such pain has 
resulted in functional disability in excess of that 
contemplated in the 10 percent evaluation 

already assigned.  He walks with a normal gait, is able to 
perform a deep knee bend, albeit with pain, and has normal 
extension and flexion in the knee.  Because the currently 
assigned 10 percent evaluation is based on findings that the 
left knee is symptomatic with slight instability, which 
involve functional impairment, a higher disability evaluation 
is not warranted for the left knee disability on the basis of 
functional disability.  

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's left knee under VA 
O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the Court's decisions in Lichtenfels and Hicks.  

In this instance, flexion in the appellant's left knee does 
not meet the noncompensable level of flexion limitation (60 
degrees) under Diagnostic Code 5260, nor is the 
noncompensable level of extension limitation (5 degrees) 
shown in the left knee, because extension is shown to be 
full.  Under VA O.G.C. Prec. Op. No. 23-97, if the veteran 
does not at least meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a rating may be 
assigned.  Cf. Degmetich, supra.  Because the appellant does 
not have limitation of motion in the left knee that meets the 
noncompensable level under Diagnostic Code 5260 or Diagnostic 
Code 5261, a separate disability evaluation is not warranted 
for the arthritis and limitation of motion in the appellant's 
left knee under VA O.G.C. Prec. Op. No. 23-97.  

However, as there is X-ray evidence of arthritis in the 
appellant's left knee, and he experiences painful motion, the 
Board finds that he is entitled to a separate evaluation 
based on arthritis and limitation of motion in the left knee 
under VA O.G.C. Prec. Op. No. 9-98 and Lichtenfels and Hicks.  
Because the arthritis in the left knee is described as 
moderate, and the pain is elicited on full extension, the 
Board finds that the evidence demonstrates that the highest 
rating warranted for the arthritis and painful motion in the 
appellant's left knee is 10 percent.  



ORDER

The claims for service connection for an acquired psychiatric 
disorder including PTSD, and for a back disorder, are denied.  

Increased evaluations are denied for residuals of a right 
medial meniscectomy and residuals of a left medial 
meniscectomy, based on instability or limitation of motion.  

A separate 10 percent evaluation is granted for arthritis and 
painful motion in the right knee, subject to the laws and 
regulations governing the award of monetary benefits.  

A separate 10 percent evaluation is granted for arthritis and 
painful motion in the left knee, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

